Case 1:19-cv-04478-PKC-LB Document 31 Filed 12/07/20 Page 1 of 2 PageID #: 229




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

                                                        1:19-cv-04478-PKC-LB
 TODD C. BANK, Individually and on
 Behalf of All Others Similarly Situated,
                                                        NOTICE OF APPEAL
                                       Plaintiff,

                      -against-

 SPARK ENERGY, LLC,

                                       Defendant.

       PLEASE TAKE NOTICE, that Plaintiff, Todd C. Bank, hereby appeals the following to

the United States Court of Appeals for the Second Circuit: each and every part of the Memorandum

& Order of this Court dated and entered with the clerk on November 23, 2020 (Dkt. No. 29), except

the denial of Defendant’s motion to strike; each and every part of the Memorandum & Order of this

Court dated and entered with the clerk on September 24, 2020 (Dkt. No. 23), except Part I(A)(1) of

the portion titled “Discussion”; and the Judgment dated and entered with the clerk on November 24,

2020 (Dkt. No. 30).

Dated: December 7, 2020

                                                              s/ Todd C. Bank
                                                            TODD C. BANK,
                                                             ATTORNEY AT LAW, P.C.
                                                            119-40 Union Turnpike
                                                            Fourth Floor
                                                            Kew Gardens, New York 11415
                                                            (718) 520-7125
                                                            By Todd C. Bank

                                                            Counsel to Plaintiff
Case 1:19-cv-04478-PKC-LB Document 31 Filed 12/07/20 Page 2 of 2 PageID #: 230




                                 CERTIFICATE OF SERVICE

        I hereby certify that on December 7, 2020, a true and accurate copy of the foregoing
document is being filed electronically via the Court’s electronic-filing (ECF) system. Notice of this
filing will be sent to all parties by operation of the Court’s ECF system and copies will be mailed
to those parties, if any, who are not served via the Court’s ECF system.

Dated: December 7, 2020

                                                               s/ Todd C. Bank
                                                              TODD C. BANK
